DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed August 11, 2021.  Claims 1-2, 8-9 and 15-16 have been amended.  Claims 1-21 are currently pending and have been examined in the application.  .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-21 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative independent claim 1 is directed towards a method, which falls within the four statutory categories of invention.
Alice/Mayo test, (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  While, calculating, based on the set of locations of residences and using a Haversine formula, an actual distance traveled to the particular physical location of the given brand for actual customers; identifying, based on the calculating, a sphere of influence (SOI) for the particular physical location based on a travel distance two standard deviations above a mean, modeling, weather impact on visitation rates, the modeling including building a machine learning decision tree; and based on the machine learning decision tree, generating a set of trigger files for the target areas, the set of trigger files configured to generate an alert based on identified weather conditions in real-time, fall within the Mathematical Concepts grouping of abstract idea because they calculate, organize and manipulate information through mathematical correlations, see Id. 
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to merely use of a computer as a tool to perform or generally apply the abstract idea.  In particular the claim recites the additional elements of 
using machine learning, cause a computer system to, which are recited at a high level of generality and are merely the use of a computer as a tool to perform and/or apply the abstract 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites using machine learning, and cause a computer system to.  Viewing these limitations individually, the limitations generically, referring to machine learning, a computer system, storage media, processors (claim 8), do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high level of generality, executing automating functions of a computer.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 2-7 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  For instance, claims 2-5 amount to data gathering and outputting activities; claims 6-7 add further aspects to the abstract ideas.  Thus, while they may slightly narrow the abstract ideas by further describing it, they do not make them less abstract and are rejected accordingly.  Further still, claims 8-21 suffer from 



Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive.
A.	Applicant's arguments regarding the 35 U.S.C. § 101 rejection that the claims recite an improvement to the technical field of generating weather-based triggers that improve the functioning of a real-time weather targeting system.  The Examiner respectfully disagrees.  The claims as whole do not proffer an improvement to a technology or technical field nor include any additional elements that integrate the abstract ideas into a practical application or amount to significantly more than the abstract ideas.  Generating a trigger albeit weather based is not a technical field but rather an abstract idea of generating data correlated through mathematical concepts.  Notwithstanding, Applicant generating trigger files base on using a decision tree, does not provide for an improvement on trigger files.  The specification does not provide any technical support/technical evidence that the instant claimed invention, when implemented, improves the functioning of the computing device itself, or any technology/technical field based on generating weather triggers.  Mere outputting a set of weather triggers into a WeatherFX product, as proffered by Applicant’s specification (para 0048) does not amount to an improvement to of another technology.
	As such, the claims in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the current 35 U.S.C. § 101 rejection is 



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).